Citation Nr: 9931238	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-32 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

1.  Entitlement to service connection for claimed radiation 
sickness.  

2.  Entitlement to service connection for the claimed 
residuals of a left wrist injury.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the RO.  



REMAND

The veteran recently indicated in an October 1999 statement 
that he wanted to testify at a Board hearing at the RO.  
Therefore, a Board hearing at the RO must be scheduled prior 
to further consideration of his claim.  
See 38 C.F.R. § 20.704 (1999).  

Accordingly, the case hereby is REMANDED to the RO for the 
following action:

At the earliest opportunity, the RO 
should take appropriate steps in order to 
schedule the veteran for a personal 
hearing before a Member of the Board at 
the local office.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


